Citation Nr: 1404085	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder due to exposure to radiation, to include lichen planus.

2.  Entitlement to service connection for a skin disorder due to exposure to radiation, to include lichen planus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The February 2008 rating decision denied service connection for PTSD, to include a mental disorder, and for hypertension, a left ankle condition, and nonservice-connected pension; it also denied reopening a claim for service connection for lichen simplex chronicus left foot (claimed as lichen planus/radiation exposure).

A November 2008 rating decision subsequently granted service connection for degenerative joint disease of the left ankle.  In his July 2009 VA Form 9, the Veteran indicated that he wished to appeal all the issues on the June 2009 Statement of the Case (SOC): entitlement to service connection for PTSD, to include a mental disorder, and for hypertension, as well as whether new and material evidence had been submitted to reopen a claim for service connection for lichen simplex chronicus left foot (claimed as lichen planus/radiation exposure).  And, a September 2009 VA Form 646 further defined the issues on appeal consistently with those referred to in the SOC.  Accordingly, the Board notes that the issues presently on appeal are those listed above.

In his VA Form 9, the Veteran initially requested a hearing.  Nonetheless, in January 2010, he stated he no longer wanted a hearing.  See January 2010 Report of General Information.

The Veteran previously designated AMVETS as his representative.  In May 2006, he executed a VA Form 21-22-Appointment of Veterans Service Organization as Claimant's Representative-in favor of The American Legion.  Revocation of representation may be made at any time.  38 C.F.R. § 14.631(f) (2013).  Accordingly, the Board recognizes that the Veteran is currently represented by The American Legion.

The Board has reviewed the Veteran's physical claims file and his Virtual VA and  Veterans Benefits Management System (VBMS) electronic claims files to ensure a complete review of the evidence.  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Board notes that new evidence was added to the record after the issuance of the SOC and certification; it is a report from a January 2008 VA examination which relates to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board will consider this evidence and proceed to determine the merits of the Veteran's appeal on this issue because, for the reasons below, the Veteran would not be prejudiced by the Board's consideration of this evidence as his appeal on this issue is granted in full.  See 38 C.F.R. § 20.1304 (c).


FINDINGS OF FACT

1.  In a May 1989 rating decision, the RO denied a claim for service connection for a skin disorder due to exposure to radiation, based on the absence of an indication that the Veteran's skin condition was related to radiation exposure in service; the Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the May 1989 rating decision does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for a skin disorder due to exposure to radiation, to include lichen planus.

3.  The Veteran has PTSD that is related to service.

4.  There is no competent evidence that the Veteran has hypertension of service origin.


CONCLUSIONS OF LAW

1.  The May 1989 rating decision, which denied the Veteran's claim of service connection for a skin disorder due to exposure to radiation, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  Evidence submitted subsequent to the May 1989 denial of service connection for a skin disorder due to exposure to radiation is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

4.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Regarding the Veteran's claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

Via a May 2007 letter, the Veteran was notified of the general criteria for reopening a previously denied claim, the basis for the previous denial of his claim, and information which would be necessary to establish entitlement to the benefit currently sought.

Regarding the Veteran's claims for service connection, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Specifically, regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Regarding the Veteran's claim for service connection for hypertension, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via a May 2007 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records are in the file.  In addition, the Veteran has submitted private treatment records and they have been associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

Although VA did not provide the Veteran with a medical examination regarding the Veteran's claim for entitlement to service connection for hypertension, the Board finds that none was required in this case because-as discussed below- there is no evidence indicating that the Veteran has hypertension that may be related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2013); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination was not warranted in this case.

The Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).




II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Id. at 117.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

To determine whether new and material evidence has been presented, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510 (1992); see also Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the Veteran claims that his skin condition is due to radiation exposure from working around the crash and disposal site of a B-52 bomber which was carrying nuclear weapons in Greenland, and that he was not given protective clothing and proper precautions at the B-52 crash site were not implemented  See August 2006 Statement from the Veteran.  

His claim for entitlement to service connection for a skin disorder due to exposure to radiation was previously denied in May 1989 rating decision, based on the absence of an indication that the Veteran's skin condition was related to radiation exposure in service.  The May 1989 rating decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which it was issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen in August 2006.  Evidence following the May 1989 rating decision has been added to the record.  

In February 2008, the Veteran submitted a photograph of himself purportedly in front of the crash site of the B-52 bomber.  He also submitted a January 1988 news report to support the occurrence of the B-52 crash.  

The Board finds that this evidence is not new and material because it was previously submitted and considered prior to the May 1989 rating decision.

Additional evidence to reopen the Veteran's claim includes a September 2009 article which reports alleged tensions between Denmark and the United States over the transportation of nuclear weapons through Greenland as well the crash of a United States aircraft carrying nuclear weapons in Greenland in January 1968.  The Veteran also submitted January 2008 and June 2006 private treatment records which report the Veteran's purported contemporaneous statements of medical care and diagnosis for lichen planus and radiation exposure at a VA medical facility.

This evidence is also not new and material.  Although this evidence was not previously submitted to VA, it is not "new and material" because it does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim.  The Board finds that this evidence of international tensions over the transportation of nuclear weapons and recitations of contemporaneous treatment for radiation exposure, in general, do not reflect an indication that the Veteran's skin condition is related to radiation exposure in service and do not raise a reasonable possibility of substantiating the Veteran's claim, including either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement if the claim were reopened.  See Shade, 24 Vet. App. 110.

Accordingly, the Board finds that new and material evidence has not been submitted, and the Veteran's claim for service connection for a skin disorder due to exposure to radiation, to include lichen planus, will not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).



II.  Service Connection

PTSD

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, related to his service.  He claims service connection is warranted.

To the extent that the Veteran seeks service connection specifically for PTSD, entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link-established by medical evidence-between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  Evidence denoting participation in combat may include awards of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.  

In this case, the evidence does not reflect that the Veteran engaged in combat. 

When VA determines that a veteran did not engage in combat with the enemy, or that a veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, such veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates a veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board notes that if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or a VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).  "Fear of hostile military or terrorist activity" for this purpose means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.  Nonetheless, this provision is inapplicable in this case and will not be discussed further, because the Veteran does not claim a stressor related to "fear of hostile military or terrorist activity."

Accordingly, as explained above, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  

In a January 2008 VA examination, the Veteran reported-and the examiner noted- several stressors to which he attributes his PTSD: witnessing a fellow trainee collapse and die in April 1968 while running under extreme heat, and being fearful while patrolling the allegedly contaminated crash site of a B-52 bomber in Greenland in August 1968.  

The record does not contain evidence which corroborates the Veteran's claimed stressor regarding the death of the fellow service member.  Nonetheless, the evidence in the record corroborates the Veteran's claimed stressor regarding the B-52 bomber crash.  In a March 1988 letter, a United States Air Force Colonel confirmed to a United States Representative the occurrence of the 1968 B-52 accident in Greenland and that there was clean-up recovery operation; the letter further states that the Veteran "would not have been exposed during his guard duties related to the accident clean-up operations."  See March 1989 letter.    

The January 2008 VA examination provided a diagnosis of PTSD and linked it to the Veteran's claimed stressor related to the B-52 crash in service, which is corroborated by the evidence.  Accordingly, the requirements of 38 C.F.R. § 3.304(f) have been met, and service connection for an acquired psychiatric disorder, to include PTSD, is warranted.

Hypertension

The Veteran claims service connection for hypertension.

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Service connection may also be granted for chronic disorders when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2013).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) apply only to the list of chronic disabilities under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold requirement to grant service connection is evidence of a current disability.  In other words, in the absence of evidence of a current disability, in this matter a diagnosis of hypertension, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court of Appeals for Veterans Claims has held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Based on a thorough review of the record, the Board finds that the totality of the evidence-including competent lay and medical evidence-does not reflect that at any time during the entire period on appeal the Veteran has or has had a diagnosis of hypertension which may be related to service.  See also August 2006 Claim (Veteran does not identify a date when his claimed hypertension began or was treated).  Reasonable doubt is therefore inapplicable and may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the Veteran's claim for service connection for hypertension must be denied. 


ORDER

New and material evidence regarding the claim for service connection for a skin disorder due to exposure to radiation, to include lichen planus, has not been received; the claim is not reopened.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Service connection for hypertension is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
.
Department of Veterans Affairs


